DETAILED ACTION
Upon further consideration, the Examiner is interpreting elements of claim 18 under 112(f).  Therefore, this Action is made non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not fully persuasive.  The rejections under 112(b) in the last Action are withdrawn in light of the amendments to the claims.  However, new rejections are presented in light of the new language presented in the amendments.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 30 have been amended to use the term “substantially identical” in place of “at least almost everywhere identical” in connection with the deviation of the statistical distributions of H and HR.  On page 11 of the Response, Applicant argues that these amendments overcome the 112(b) rejections:
Moreover, as to Claims 13 and 30 in particular, the Examiner rejected these two claims under Section 112 for the claim limitation “at least almost everywhere identical.” In response, Applicant notes that Claims 13 and 30 have been currently amended to, inter alia, avoid this particular objected-to phrase. Applicant respectfully submits that the currently amended Claims 13 and 30, together with the benefit of the disclosure, teachings and overall context of the specification, will be understood by those of ordinary skill in the art as being directed to a method wherein the deviation of the statistical distributions H and Hr is computed using a mathematical operation D(H \ \ Hr) which obeys the criteria D(H \ \ Hr) = 0 if and only if the statistical distributions H and Hr are at least substantially identical.
The Examiner does not agree.  The specification does not define or otherwise describe the claim language in a manner that would make it clear to one of ordinary skill.  In particular, it is not clear how identical the distributions must be in order to be “substantially identical”.  For example, it is not clear if the distributions must be at least 90% identical, or at least 95% identical, or some other measure in order to be “substantially identical” as recited in the claim.  

Claim Interpretation – Means Plus Function
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the monitoring unit” and “operating state determining unit” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-12, 14-29, and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance.  US 2014/0325319 (Cai) appears to be the closest art of record.  Cai teaches calculating a probability density function which is used to improve a soft decision forward error correction calculation.  The results of error decoding, which represent error corrected data bits, are further used to improve the probability density function calculation (see the Abstract).  In addition, FIG. 6 illustrates a statistically adaptive soft-decision FEC decoder.  See also [0015]:
 [0015] The present document discloses, among other aspects, a method for receiving and detecting optical signal in a coherent optical receiver employing both maximum likelihood sequence estimation (MLSE) and soft-decision forward error correction (FEC). Specifically, one disclosed embodiment relates to adaptively estimate the signal sample statistics at the output of a MLSE module, which is fed into a following soft-decision FEC module for log likelihood calculation in decoding. The statistics-adaptive soft-decision FEC improves the error correction decoding performance and increases system margin on required optical signal to noise ratio (ROSNR). The disclosed techniques can be used in the reception of optical, wired or wireless modulated communication signals in which data bits are encoded using a forward error code.
It also teaches taking into account statistic distribution and estimating the statistical distribution of errors.  See, for example, [0017]-[0019]:
[0017]… On the other hand, a soft-decision (SD) FEC improves the decoding performance by taking into account signal statistic distribution contained in the soft values of signal samples.

[0018] A commonly used signal statistics model in FEC decoding has a Gaussian or normal distribution. In practical transmission systems, however, the input signal of an FEC decoder may have a statistic distribution different from a Gaussian or normal distribution and the signal statistics may also change for different channel conditions such as OSNR, etc. Hence, to fully utilize the error correction capability of a SD FEC code, it is useful for the decoder to have accurate prior knowledge about the received signal statistic. If the signal statistics is dynamic (changing with time), it may be adaptively tracked or estimated to achieve an optimal FEC performance. 

[0019] … One example method takes soft values output from an MLSE module, adaptively estimates the corresponding signal statistics, provides the statistic distribution to a following FEC decoder, and gets feedback from the decoding results to further improve the accuracy of the signal statistic estimation. The method described here may be applied in optical communication system with spectral narrowing impairment and other systems that use MLSE and SD -FEC technologies. 

However, it does not teach to compute the deviation of statistical distribution as recited in the claim, and it does not teach to compute a reduction of the reference channel margin associated with the at least on operating state parameter based on the deviation as recited in the claim.  
US 2012/0287813 (Aim) teaches link adaptation including obtaining predicted parameters related to the quality of the link, measuring actual parameters corresponding to the predicted parameters, and deriving error distributions based on the difference between the 
US 2013/0297986 (Cohen) teaches measuring statistical distribution of zeros and ones prior to error correction.  See, for example, [0273]:
[0273] In view of FIG. 2B, when the SLC is again read using the nominal read threshold 210, it is predictable that the observed statistical distribution of zeroes and ones read directly from the NVM (e.g., prior to any error correction) will not be 50-50 percent.  ….
However, it measures the statistical distribution of ones and zeros, not errors.
US 7,095,956 (Levandovsky) teaches to measure the deviation of the statistical noise distribution.  See, for example, col. 5, second full para:
The optical network 100 shown in FIG. 1 may utilize a topology distribution protocol, such as OSPF or IS--IS that are in common use in IP networks and are proposed for use in optical networks as well, in routing paths through the optical network 100. In this embodiment, physical parameters for elements in the network, such as the equivalent average number of noise photons per bit at an input of an element n.sub.i.sup.eq, the optical power gain of an element G.sub.i, and the constant V.sub.i related to deviation of the statistical noise distribution, etc. of an element, may all reside in a central connection controller that resides in any one or a plurality of NEs in the optical network 100 or in one or more centrally-located connection controllers that reside external to any NE. The connection controller incorporates the functionality of the path validation unit 200, as described above.  
However, it measures the deviation of statistical noise distribution, not errors.
US 2013/0310091 (Tabet) teaches determining error rates 704, 708, 712, 714 (FIG. 8) 806 (FIG. 9), and establish an offset based on the error rate 808 (FIG. 9).  
Any comments considered necessary by applicant must be submitted no later than the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

/DARREN E WOLF/Primary Examiner, Art Unit 2636